          Case 3:20-cv-02731-VC Document 173 Filed 05/14/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                 Case No. 20-cv-02731-VC
  al.,
                Plaintiffs,                       BAIL ORDER NO. 8
          v.                                      Re: Dkt. 138

  DAVID JENNINGS, et al.,
                Defendants.



      The bail requests for the following detainees are denied:
      •    Fermin Trujillo-Lopez
      •    Julio Cesar Buendia Alas
      Maximo Martinez-Juan’s bail request is deferred.


      IT IS SO ORDERED.


Dated: May 14, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
